ON REHEARING.
These two suits by the plaintiffs as beneficiaries under life insurance policies issued by the respective defendants, presenting the same questions of law, were consolidated for trial and have been considered together on this appeal from a denial of reserved motions for directed verdicts and motions for new trials.
The facts are not in dispute. Defendants have paid the life insurance benefits under the policies and the suits were instituted to recover payment under the accidental death provisions contained therein. One policy insured against death resulting, "directly and independently of all other causes from bodily injury, effected solely through external, violent and accidental means." It also provided that, "The additional accidental death benefit shall not be payable if the insured's death results * * * directly or indirectly from infirmity of mind or body; from illness or disease, or from any bacterial infection other than bacterial infection occurring in direct consequence of accidental and bodily injuries." The other policy insured against death resulting, *Page 497 
"directly and independently of all other causes, of bodily injuries sustained through external, violent and accidental means," but not if death was "the result of * * * or caused by or contributed to directly or indirectly or wholly or partially by disease or by bodily or mental infirmity."
It is agreed that there is no substantial distinction between the language of the two policies as far as these cases are concerned, and for ease in discussion the clause in both policies specifically excluding recovery if death resulted from disease or bodily infirmity is referred to as clause two, and the first provision creating liability for death resulting "directly and independently of all other causes" from accidental means is referred to as clause one.
The insured was injured on January 20, 1936, when he sustained a crushing of the tips of two fingers on his left hand. Following the accident, he suffered extreme pain until his death the next day from a cerebral hemorrhage. Defendants offered no proof but were content to rely upon the medical testimony adduced by plaintiffs which established that the intense pain caused an increase in blood pressure which became so great as to result in the bursting of a blood vessel in the brain and the hemorrhage which followed. The proof showed deceased to be afflicted with cerebral arteriosclerosis in a marked degree for a man of his years, and it was conceded that due to the consequent weakness of the blood vessels the increased pressure of the blood due to the suffering was sufficient to cause a rupture, resulting in death. It was also conceded, that had it not have been for the existence of the cerebral arteriosclerosis, the accident sustained would not have been sufficient to have caused death. Defendants claim that because the condition of the blood vessels was necessarily a factor in conjunction with the accident in producing *Page 498 
the fatal result, there can be no recovery under the provisions of the policies.
The trial court based its decision on Kangas v. New York LifeIns. Co., 223 Mich. 238, and held that plaintiffs were not precluded from recovery if the accident was the efficient, dominant, proximate cause of death, even though death was contributed to by the sclerotic condition of deceased's blood vessels; and that the question as to whether or not such accident was the efficient, dominant, proximate cause of death was for the decision of the jury.
Defendants claim that the test applied in the Kangas Case is inapplicable here, and that where it is undisputed that the accident alone would not have resulted in death had it not have been for the concurrent effect of arteriosclerosis, the court should have found as a matter of law that plaintiffs could not prevail; and, that it was error to submit the case to the jury. In support of this proposition, the insurers rely principally upon Jiroch v. Travelers Ins. Co., 145 Mich. 375; Rathman v.New Amsterdam Casualty Co., 186 Mich. 115 (L.R.A. 1915 E, 980, Ann. Cas. 1917 C, 459); Skinner v. Commercial TravelersMutual Accident Ass'n, 190 Mich. 353; and Flood v. Order ofUnited Commercial Travelers of America, 276 Mich. 648. Defendants argue that these cases are comparable to the case at bar because they involved policies similar to clause two, and are to be distinguished from the Kangas Case because the latter contained no such provision.
In the Jiroch Case, plaintiff brought suit upon an accident policy containing a provision similar to clause two. He had sustained severe burns of both feet, and gangrene developed, necessitating the amputation of one leg. The defendant claimed that the insured at the time of the accident was suffering from diabetes, which was responsible for the gangrenous *Page 499 
condition. The only question decided was whether or not the finding of the jury that the diabetes and gangrene resulted from the accident was contrary to the weight of the evidence. The instruction of the trial court, that there could be recovery only if the accident alone, without the contribution of any preexisting disease or bodily infirmity, either directly or indirectly or wholly or in part, produced the disability, was not questioned by either party or discussed upon appeal.
In Rathman v. New Amsterdam Casualty Co., supra, we held as a matter of law that it appeared from the evidence that deceased's death was caused, in part at least, by illness and that therefore there could be no recovery by the beneficiary named in the policy. The policy there involved contained an exclusion clause providing that there should be no liability for "any loss caused or contributed to by illness or disease or disappearance or by suicide, whether the assured be sane or insane." Although the existence of this clause in the policy is indicated in the opinion, it is mentioned by way of emphasis on the fact that liability under the policy attached only to a loss caused by accidental means. There is no statement contained in the opinion justifying the inference that the result would have been affected if the exclusion clause had been omitted.
Standing by itself, however, the Rathman Case must be said to sustain defendants and would lead to the result that there could be no recovery in the instant case if disease contributed in any manner to the death. However, it is to be noted that the only subsequent case in which it was cited as authority in this jurisdiction is Abbott v. Travelers Ins. Co., 208 Mich. 654, in which the same member of this court prepared an opinion in accordance with the views previously expressed by him in theRathman *Page 500 Case. However, the court, evenly divided, affirmed a decision of the trial court holding that there could be recovery even if the disease was a contributing factor if the accident was the efficient, dominant, proximate cause of the result. Although the latter view as far as the Abbott Case is concerned was the law of that case only, it was subsequently followed and became the law of this jurisdiction in Kangas v. New York Life Ins.Co., supra, and cases following. It can fairly be said, therefore, that the view on this question expressed by Mr. Justice STEERE in the Abbott Case has been modified.
In Skinner v. Commercial Travelers Mutual Accident Ass'n,supra, we approved the following instruction:
"If the cancer which is claimed by the defendant to have existed prior to that time existed and contributed to his death unquestionably, gentlemen, you must find a verdict for the defendant, because then it would not be the sole cause, and any blow he received would not be the sole cause, and he can only recover where the accident was the sole cause."
The approval of the foregoing instruction places this case in the same category as Rathman v. New Amsterdam Casualty Co.,supra, as far as the question of cause and effect is concerned. It was cited and commented upon by Justice STEERE in the AbbottCase, and the law evolved by approval of the foregoing instruction must be said to have been modified in subsequent cases by adopting the "efficient, dominant, proximate cause" rule as later enunciated.
As far as provisions are concerned, the policy involved in the Skinner Case contained a clause comparable to clause two in the instant case. However, no distinction was drawn on this ground from cases in which a similar clause was not to be found in the policy. *Page 501
Flood v. Order of United Commercial Travelers of America,supra, cited by defendants, presents facts not comparable to the instant case.
Plaintiffs rely upon Abbott v. Travelers Ins. Co., supra;Kangas v. New York Life Ins. Co., supra; Sanborn v. IncomeGuaranty Co., 244 Mich. 99 and Hoff v. Mutual Life Ins. Co. ofNew York, 266 Mich. 380.
In the Abbott Case, involving a policy not containing a provision to be compared to clause two, it was held that even though a preexisting disease may have contributed to the result following the accident, liability attached if the accident was the efficient, dominant, proximate cause of such result, and that this question was to be determined by the jury. The policy provided for liability if the death resulted from "bodily injury effected through external, violent and accidental means independently of all other causes." It should be noted that some of the cases cited in support of the holding involved policies containing clauses similar to clause two in the instant case, including Moon v. United Commercial Travelers,96 Neb. 65 (146 N.W. 1037, 52 L.R.A. [N. S.] 1203, Ann. Cas. 1916B, 222) and Lickleider v. Iowa State Traveling Men'sAss'n, 184 Iowa, 423 (166 N.W. 363,168 N.W. 884, 3 A.L.R. 1295). The decision in the Abbott Case contains nothing to indicate that a different result would have been reached had the policy contained clause two.
The Kangas Case followed the law as applied in the AbbottCase, and, after stating the claims of the parties, it was said (pp. 244, 245):
"Each of these conflicting claims was supported by some competent evidence. It was therefore a question for the jury to determine the cause of death, and if both causes concurred, tosay which was the efficient, dominant, proximate cause." *Page 502 
Although that policy contained a clause somewhat similar to clause two, it was not commented upon or emphasized as bearing upon the result reached.
The Abbott and Kangas Cases were subsequently followed inSanborn v. Income Guaranty Co., supra, and Hoff v. Mutual LifeIns. Co. of New York, supra.
We have thus briefly reviewed the cases bearing upon the question in this jurisdiction, some, as we have seen, containing a provision similar to clause two, and others containing no such provision. The important consideration, however, lies in the fact that in none of the cases mentioned did the court in any way indicate that the presence or absence of such a provision had any substantial relation to the result reached.
We recognize that some cases seem to draw a distinction such as is urged by defendants. See 34 L.R.A. (N.S.) 445; 52 L.R.A. (N.S.) 1203. A reading of the cases reviewed in the foregoing annotations, however, leaves doubt as to whether many of them support the distinction relied upon. The doubt is recognized by the commentator in 25 Michigan Law Review, p. 803. And the distinction was expressly repudiated inKerns v. Ætna Life Ins. Co. (C.C.A.), 291 Fed. 289, wherein the court, although not following the "efficient dominant, proximate cause" rule, said:
"But it is contended that in Shryock [National MasonicAccident Ass'n of Des Moines v.] (20 C.C.A. 3 [73 Fed. 775]) this court had before it for interpretation a contract which contained the further condition that the policy should not 'cover any death which resulted wholly or in part, directly or indirectly, from disease or bodily infirmity,' while the contract in the instant case, insures against death from accident 'resulting directly and independently of all other causes.' This is true; the differences in verbiage inhere. But it is difficult, if not impossible, to eke out any legal distinction between *Page 503 
death which results directly and independently of all other causes, and death caused wholly or in part from disease or bodily infirmity. The language used in the policy before us, by limiting liability to cases of death, wherein such death is caused by accident directly and independently of all other causes, just as certainly and effectually excludes liability in a case wherein the accident co-operates with preexisting disease or bodily infirmity, as it would if the latter words were set out in the policy."
A review of many cases is convincing that most courts divide in result depending upon whether or not the particular jurisdiction in question adopts the view that there can be a recovery under policies containing provisions similar to clause one even though a preexisting disease may have contributed in some manner to the result, and not upon any distinction drawn by reason of the presence or absence of so-called clause two.
In this State we have adopted the rule that the beneficiary can recover if the accident was the efficient, dominant, proximate cause of the disability or death although a preexisting disease may have contributed to the result, and this rule should be equally applicable to the policy here involved in the absence of some sound and substantial legal distinction to be drawn because of the presence of clause two.
Although it was conceded that the accident and the condition of deceased's arteries cooperated to cause death, and that neither was sufficient of itself to obtain this result, under the facts presented, the question as to whether the accident was the efficient, dominant, proximate cause still remained to be determined by the jury.
The judgments are affirmed, with costs to plaintiffs.
BUSHNELL, POTTER and McALLISTER, JJ., concurred with CHANDLER, J. *Page 504